Title: John Bondfield to the American Commissioners, 22 February 1779
From: Bondfield, John
To: American Commissioners,Franklin, Benjamin


Sirs
Bordeaux 22. feb 1779
By Letters this instant from La Rochelle I am advised of a Vessel with Six hundred Hhds Tobacco on board supposed a State Vessel is arrived in the Road of that Port none of the Ships Company being landed at the departure of the Post they could not give me any particulars.
I am respectfully Sirs Your most Obedient Humble Servant
John Bondfield
The Honble The Commissioners
 
Addressed: The Honble Benj Franklin / Arthur Lee John Adams Esq / Commissioners from Congress / Paris
Notation: J. Bondfield Feb. 22. 1779 ansd—
